NOTE: This order is nonpreceder1tia1.
United States Court of AppeaIs
for the FederaI Circuit
MAURICE GRAYTON,
Petitioner,
V.
OFFICE OF PERSONNEL MANAGEMENT,
Respon,dent.
2010-3161
_ ; _E
Petition for review of the Merit Systems Protection
Board in case no. SFO7311004-46-I-1. .
ON MOTION
Before SCHALL, C’ircuit Judge.
0 R D E R
MaiLrice Grayton moves for leave to proceed in forma
pauper1s.
Upon consideration thereof, '
IT ls ORDERED THAT:
The motion is granted

GRAYTON V. OPM
2
FOR THE CoURT
ocr 2 8 wm lsi Jan Horbaly
Date
cc: Maurice Grayton
S
Matthew H. SolomSo11, Esq.
20
J an Horbaly
C1erk
F
U.S. COURT  FOR
THE FEDERAL~QlRCUlT
0CT 28 2010
.lAN HORBALY
CLERK
iii
\